EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dalal Mirut on 06/18/2021.

The application has been amended as follows: 

IN CLIMS
Please amend claim 1 as follows:
1. (Currently Amended) An electronic device comprising: a first touchscreen display; a second touchscreen display; a processor; and a memory, wherein the memory is configured to store instructions configured to cause the processor, when executed, to determine, in case that a signal corresponding to a first touch input is received through the first touchscreen display, and in case that a signal corresponding to a second touch input is received through the second touchscreen display successively or substantially simultaneously, the signal corresponding to the first touch input and the signal corresponding to the second touch input as a single touch event in case that an area of the first touch input is identical or increases in a situation in which a position of the first touch input is moved, based on at least one of the area of the first touch input or an area of the second touch input, wherein the memory is configured to store instructions configured to cause the processor, when executed, to estimate whether or not the second touch input occurs on the second touchscreen display, based on at least one of a direction in which the position of the first touch input is moved or a distance of movement thereof.

Please amend claim 20 as follows:
20. (Currently Amended) A computer program product comprising a non-transitory computer-readable recording medium storing instructions for executing, in a computer: receiving a signal corresponding to a first touch input through a first touchscreen display and, successively or substantially simultaneously, receiving a signal corresponding to a second touch input through a second touchscreen display; and determining the signal corresponding to the first touch input and the signal corresponding to the second touch input as a single touch event in case that an area of the first touch input is identical or increases in a situation in which a position of the first touch input is moved, based on at least one of the area of the first touch input or an area of the second touch input, wherein the determining the signal corresponding to the first touch input and the signal corresponding to the second touch input as a single touch event comprises: estimating whether or not the second touch input occurs on the second touchscreen display, based on at least one of a direction in which the position of the first touch input is moved or a distance of movement thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623